Citation Nr: 1244154	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-07 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service connected residuals of right knee strain.

2.  Entitlement to service connection for low back disability, to include as secondary to service-connected residuals of right knee strain.

3.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2005 and June 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In the September 2005 rating decision, the RO granted an increased rating of 10 percent disability evaluation for service connected residuals of right knee strain.  In the June 2008 rating decision, the RO denied entitlement to service connection for a low back disability and entitlement to a TDIU.

By way of background, an October 1978 rating action granted service connection for residuals of right knee strain, assigning a noncompensable disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with this initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the October 1978 rating action became final.  

Similarly, a September 2005 rating decision denied service connection for a low back disability, and the Veteran did not file a notice of disagreement with that decision as it pertained to his back.  No additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond, supra; Buie, supra.  Thus, the September 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1105 (2012).  

In May 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  

In a September 2010 decision, the Board determined that new and material evidence had been received to reopen the claim for service connection for a low back disability, and remanded the claim on the merits for further development.  The increased rating claim for right knee strain and TDIU claim were also remanded for further development.  In a May 2011 decision, the Board again remanded all three of these claims for further development.  

The issue of service connection for a low back disability, to include as secondary to service-connected residuals of right knee strain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  On September 20, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to a TDIU is requested.

2.  For the entire appeal period, the Veteran's residuals of right knee strain have been manifested by painful motion with flexion limited to no less than 75 degrees, including on repetition, and extension limited predominantly to 0 degrees, without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.

3.  The residuals of the Veteran's right knee strain are also productive of slight recurrent subluxation and lateral instability; this manifestation is largely ameliorated through the use of a knee brace and cane and thus the preponderance of the evidence is against a finding of moderate recurrent subluxation or lateral instability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to a TDIU by the Veteran's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  For the entire appeal period, the criteria for an evaluation in excess of 10 percent for limitation of flexion of the right knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2012).

3.  The criteria for the assignment of a separate 10 percent rating for right knee instability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal of the Issue of Entitlement to a TDIU

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal of the issue of entitlement to a TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

With respect to the Veteran's claim for a rating in excess of 10 percent for residuals of right knee strain, an April 2005 letter provided notice, before the initial unfavorable decision in September 2005, regarding what information and evidence was needed to substantiate his claim for increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  Additionally, a July 2006 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

While the July 2006 letter was issued after the initial September 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court) clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2006 letter was issued, the Veteran's claim was readjudicated in the September 2006 rating decision, January 2007 statement of the case, and the July 2009, January 2011, and August 2012 supplemental statements of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records, private medical records, and VA treatment records have been obtained and considered.  He has not identified any additional outstanding records that VA should seek to obtain on his behalf.

 In May 2011 the Board remanded the claim because the Veteran had indicated that he was recently awarded disability benefits from the Social Security Administration (SSA) beginning in July 2010.  Pursuant to remand directives, on appeal the RO obtained the Veteran's SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  The Board finds that, with respect to the claim for a rating in excess of 10 percent for residuals of right knee strain, the agency of original jurisdiction (AOJ) substantially complied with the May 2011 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes that, upon review, the SSA records are irrelevant to the right knee, and award disability benefits for nonservice-connected disabilities of the left knee and shoulder.

The Veteran was provided with VA examinations of the right knee in November 2004, July 2006, February 2008, and November 2010.  He has not alleged that such are legally inadequate for adjudication purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected residuals of right knee strain as they include interviews with the Veteran, review of the claims file, x-rays, and full physical examinations.  The examiners' opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

The Veteran has not alleged, nor does the record show, that his service-connected residuals of right knee strain have worsened in severity since the most recent examination in 2010.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).   

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection and increased rating claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ noted the basis of the prior determination and discussed at length which claims were before the Board.  He did not identify the elements that were lacking to substantiate the claims for benefits; however the VLJ asked specific questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the VLJ hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, supra.

Finally, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Background

The Veteran is service-connected for residuals of right knee strain, which is currently rated 10 percent disabling, effective August 17, 2004, under 38 C.F.R. § 4.71a, DC 5260.  He contends that his residuals of right knee strain are more severe than the currently assigned rating and that he is entitled to a higher rating. 

At the November 2004 VA examination the Veteran complained of pain with walking and climbing stairs and difficulty kneeling.  The pain was constant but did not cause incapacitation.  He was not receiving any treatment for the condition.  The examiner noted normal gait, and the Veteran walked unassisted.  Range of motion (ROM) testing showed flexion was limited to 100 degrees with pain occurring at 90 degrees.  Extension was normal.  Joint function was additionally limited by pain, fatigue, weakness, lack of endurance, and incoordination after repetitive use and pain had the major functional impact.  All stability testing was within normal limits.  X-rays were normal.  The examiner diagnosed right knee strain.  He based this finding on decreased ROM.  The effect of the condition on daily activity was difficulty walking up and down stairs and kneeling.

At the July 2006 VA examination the Veteran reported current symptoms of weakness, difficulty climbing stairs or kneeling, swelling when kneeling with weight on the knee, giving way walking up stairs, difficulty trying to stand from a kneeling position, lack of endurance, inability to walk fast or extend steps, and fatigability climbing stairs.  He stated that he had constant, localized, aching pain at the right knee for 35 years.  He characterized the pain as a 5 out of 10, elicited by physical activity, and relieved by rest.  He was functioning without medication and stated that the condition did not cause incapacitation.  He was not receiving any treatment for the condition.  The examiner noted antalgic gait due to pain, and the Veteran walked unassisted with a slight limp.  On physical examination, the examiner observed guarding of movement and bilateral joint line pain to palpation.  ROM testing showed flexion was limited to 120 degrees with pain occurring at 90 degrees.  Extension was normal.  Joint function was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use and pain had the major functional impact.  There was no additional functional limitation after repetitive use due to incoordination.  All stability testing was within normal limits.  X-ray showed degenerative arthritic changes.  The examiner concluded that the diagnosis of right knee strain was accurate.  He based this finding on subjective complaints of pain on walking, stair climbing, and kneeling, and objectively mild degenerative changes on x-ray.  The examiner clarified in an addendum opinion that the established diagnosis of right knee strain had not progressed because the x-ray findings were consistent with age.

The record contains private treatment records from orthopedist Dr. A. dating from April 2003 to December 2007, April 2008 to May 2008, and April 2010.  The earliest mention of the right knee in those records was in September 2007.  The treatment record states that he was being seen for the purpose of his increased disability claim.  The Veteran reported that he initially injured his right knee in service in 1971 sliding into third base during a baseball game.  He was on sick bay for at least a month and had a brace applied.  The Veteran stated that after discharge he had significant pain and swelling, limping, and difficulty ascending and descending stairs, squatting, and kneeling.  The pain had increased over the years.  On physical examination, the right knee showed tenderness to the lateral and posterior knee, mild effusion with mild swelling posteriorly, painful full extension with normal flexion.  Dr. A. found no instability and negative McMurray.  X-ray showed a mild narrowing of medial joint space.  Dr. A. diagnosed internal derangement of the right knee with traumatic degenerative arthritis and stated that the Veteran had progressive degenerative changes with permanent partial disability.

At the February 2008 VA examination of the right knee, the Veteran reported current symptoms of weakness, difficulty climbing stairs, occasional giving way, and lack of endurance.  He denied stiffness, swelling, heat, redness, locking, fatigability, or dislocation.  He stated that he had experienced constant, localized, burning and aching pain at the right knee for 36 years.  He characterized the pain as a 6 out of 10, elicited by physical activity, and relieved by rest.  He was not receiving any treatment for the condition.  The examiner noted uneven gait due to pain, and the Veteran wore a brace for ambulation because the knee occasionally gave out.  On physical examination, the examiner observed guarding of movement but no edema, effusion, weakness, tenderness, redness, heat, or subluxation.  ROM testing showed flexion was limited to 90 degrees with pain occurring at 75 degrees.  Extension was normal.  Joint function was additionally limited by pain after repetitive use and pain had the major functional impact.  There was no additional functional limitation after repetitive use due to fatigue, weakness, lack of endurance, or incoordination.  All stability testing was within normal limits.  X-ray showed degenerative arthritic changes.  The examiner concluded that the condition of residuals of right knee strain had progressed to degenerative arthritis of the right knee.  He based this finding on subjective complaints of pain, stiffness, and weakness, and objective decreased ROM on examination.  He stated that the condition resulted in limited ability to walk, stand, and bend.

In October 2008, the Veteran was afforded a VA examination of the spine, left knee, and neck.  The VA examiner physically examined the right knee.  The examiner noted no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, guarding of movement, locking pain, genu recurvatum, or crepitus.  ROM of the right knee was normal (140 degrees flexion and 0 degrees extension) but was additionally limited after repetitive use by pain, fatigue, weakness, and lack of endurance.  Pain had the major functional impact.  There was no additional limitation due to incoordination, and all stability tests were normal.

An April 2010 private treatment note from Dr. A. reveals a diagnosis of posttraumatic synovitis and weakness of the right knee.  The Veteran reported that his right knee caused pain, limitation, and difficulty with ascending and descending stairs and prolonged walking.  The Veteran reported that he had restricted his squatting and kneeling.  On physical examination, the right knee showed no significant effusion, and there was no tenderness circumferentially or localized.  He had mild restriction of ROM at -5 degrees of extension, and 105 degrees of flexion.  Dr. A. found no instability and negative McMurray.  X-rays were unchanged from September 2007.  Dr. A. advised restricted ambulation, walking, standing, squatting, and bending, and stated that the Veteran was partially disabled.

At the November 2010 VA examination, the Veteran reported that he right knee pain was constant since the last evaluation.  He characterized the pain as achy and dull, changing to squeezing on repetitive motion.  The intensity of the pain varied from a 2 or 3 out of 10 at rest to a 5 out of 10 while walking up and down stairs.  He reported that because of pain, he could not sit for more than 5 minutes with his knee flexed close to 80 degrees or walk for more than 10 minutes.  He could not ascend or descend stairs with alternating steps, and had worn a flexible knee brace since 2004 to help reduce pain when the knee was in a more extended position.  He took Valium but did not take pain medication due to its interaction with other prescription drugs in his regimen.  He reported that physical therapy years before had worsened his pain due to repetitive motion.  He began using a cane around September 2010 to assist ambulation.  He reported additional symptoms of stiffness, incoordination, tenderness, and decreased speed of joint motion.  There was no report of knee buckling, falls, instability, deformity, giving way, weakness, dislocation or subluxation, locking, effusions, or flare-ups.  On physical examination of the right knee, the examiner noted antalgic gait and found crepitus, tenderness, guarding of movement, grinding, and subpatellar tenderness.  He observed no clicks, snaps, arthritis, laxity, instability, meniscus abnormality, or ankylosis.  Lachman and McMurray were negative, as were stress tests in both medial and lateral sides.  The patellofemoral compression test was positive.  There was objective evidence of pain with active motion, and flexion was limited to 130 degrees.  Extension was normal.  There was also objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of ROM.  X-ray showed minimal degenerative changes of the right knee.  The examiner diagnosed strain of the right knee with mild degenerative changes, resulting in decreased mobility, weakness or fatigue, decreased strength of the lower extremity, and pain.  He stated that there were severe effects on daily activities of dressing and exercise, moderate effects on shopping, traveling, and driving, and mild effects on chores, bathing, and toileting.  Sports were prevented by the disability.

These medical examiners were fully informed of the pertinent facts of the case and their medical opinions are fully articulated and supported by reasoned analyses.  As such, the Board finds that they are adequate and entitled to great probative weight.

B.  Limitation of motion of the right knee

The Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, essentially, three methods of evaluating degenerative arthritis that is established by X-rays:  (1) when there is a compensable degree of limitation of motion, (2) when there is a noncompensable degree of limitation of motion, and (3) when there is no limitation of motion.  Generally, when documented by X-rays, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic code for the joint involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasms, or satisfactory evidence of painful motion.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  The Burton Court further held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.

Pursuant to Diagnostic Code 5260, under which limitation of leg flexion is evaluated, the following evaluations are assignable: for flexion limited to 45 degrees, 10 percent; for flexion limited to 30 degrees, 20 percent; and for flexion limited to 15 degrees, 30 percent.  Pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; for extension limited to 45 degrees, 50 percent.

Following a review of the relevant evidence of record, which includes the private treatment records of Dr. A., the Veteran's lay statements, VA treatment records, and the November 2004, July 2006, February 2008, October 2008, and November 2010 VA examination reports, the Board concludes that the Veteran's residuals of right knee strain do not warrant a rating in excess of 10 percent for limitation of motion.

A review of the evidence shows that, during the course of the appeal, the Veteran's residuals of right knee strain have been productive of considerable pain and significant functional impairment.  The Board reiterates, however, this manifestation of the Veteran's service-connected right knee disability is evaluated based on limitation of flexion due to pain.

The evidence, both private and VA, discloses that, overall, the Veteran's right knee flexion was found to be limited to as little as 90 degrees with pain occurring at 75 degrees on repetition at the February 2008 VA examination.  Although that limitation of flexion is not of a level compensable under Diagnostic Code 5260, which requires that it be limited to 45 degrees, in light of the Veteran's documented pain and functional impairment, as well as the mandate of 38 C.F.R. § 4.59 and the Court's decision in Lichtenfels,  as well as VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), and VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (2004), the criteria for the Veteran's current 10 percent rating have been shown.

In cases where functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria, VA must consider granting a higher rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In this case, the Veteran showed functional limitation on repetitive motion due to pain in November 2004, July 2006, February 2008, October 2008, and November 2010.  The evidence also shows functional limitation on repetitive motion due to fatigue, weakness, and lack of endurance in November 2004, July 2006, and October 2008.  There was no additional functional limitation due to incoordination, except at the November 2004 examination.  All of the examiners noted that pain had the major functional impact.  The November 2010 examiner also noted subjective complaints of stiffness, incoordination, tenderness, and decreased speed of joint motion.

The examiners found that the effects of the right knee condition on daily activities included difficulty ascending and descending stairs, difficulty kneeling, and limited ability to walk, stand, bend, and squat.  The Veteran testified at his May 2010 hearing that he had pain, swelling, and difficulty with stairs, bending, and standing.  In April 2010, Dr. A. stated that the Veteran was partially disabled.  The November 2010 examiner found that the condition prevented sports, had severe effects on dressing and exercise, moderate effects on shopping, traveling, and driving, and mild effects on chores, bathing, and toileting.  

Taking all of the above into consideration, the overall functional impairment due to these factors is partial disability, predominantly due to painful motion.  As these factors are not contemplated in the relevant rating criteria, it is appropriate for the Board to consider a higher rating.  However, because no more than slightly limited right knee flexion has been exhibited throughout this appeal, even considering that the Veteran had significant functional loss due to pain, the preponderance of the evidence demonstrates that the criteria for a 20 percent have not been met.  In reaching this latter determination, the Board acknowledges that the Veteran treats his residuals of right knee strain with a knee brace and cane.  That said, given the objective findings, there simply is no showing of disabling pain to such an extent as to indicate disability comparable to limitation of motion of the left leg to 30 degrees on flexion.  The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for limitation of flexion due to pain.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, the Board has considered whether it may be appropriate to rate the Veteran's residuals of right knee strain under other DCs.  DCs 5256, 5258 and 5259 provide ratings for ankylosis, dislocated cartilage, and removed cartilage, respectively.  All evidence shows that the Veteran suffers none of these symptoms.  DCs 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  All of the medical evidence shows no such impairment, and the October 2008 examiner specifically stated the Veteran was negative for genu recurvatum.  Therefore, a higher rating is not available under these DCs.

As noted above, pursuant to Diagnostic Code 5261, under which limitation of leg extension is evaluated, the following evaluations are assignable:  for extension limited to 5 degrees, 0 percent; for extension limited to 10 degrees, 10 percent; for extension limited to 15 degrees, 20 percent; for extension limited to 20 degrees, 30 percent; for extension limited to 30 degrees, 40 percent; and for extension limited to 45 degrees, 50 percent.  However, the evidence shows normal extension at every examination, except for Dr. A's April 2010 report of -5 degrees.  The vast majority of the evidence shows no limitation of extension.  Therefore, a higher rating is not available under this DC.

C.  Right knee instability

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation and lateral instability warrants a 10 percent evaluation.  A 20 percent rating requires moderate instability, and a 30 percent evaluation requires severe instability.  

After a careful review of the lay and medical evidence, the Board concludes that the evidence most closely approximates a finding that the Veteran's right knee instability, overall, results in slight residual subluxation and lateral instability, and that a separate 10 percent evaluation for right knee instability is thus warranted.  

In reaching this determination, the Board points out that not only does the evidence show that the Veteran has long had to wear a brace to treat his right knee instability, but he also reported his knee giving way occasionally at the July 2006 and February 2008 VA examinations.  Moreover, in 2007 Dr. A. diagnosed him with internal derangement of the right knee, and in late 2010 he also began using a cane for ambulation.

The Board further finds, however, that the preponderance of the evidence is against a determination that the Veteran's right knee instability more nearly approximates moderate or severe residual subluxation and lateral instability.  In this regard, the Board notes that none of the physicians of record noted instability, all objective stability testing was within normal limits, and the Veteran has not complained of falls.  As such, the Board finds that entitlement to a separate evaluation in excess of 20 or 30 percent for this discrete manifestation of the Veteran's right knee disability is not warranted.

D.  Other considerations

Due consideration has been given to Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, a higher evaluation is not warranted for any period of time that is covered by this appeal.  See also 38 U.S.C.A. § 5107(b).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's residuals of right knee strain are characterized by flexion limited to no less than 75 degrees, including on repetition; extension limited predominantly to 0 degrees; and slight recurrent subluxation and lateral instability without evidence of ankylosis, dislocated or removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  Further, the additional functional effect of painful motion is contemplated in his current 10 percent evaluation under DeLuca.  The Board does not find that the Veteran has described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his description of knee symptomatology is consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Court has held that entitlement to a TDIU is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case the Veteran has withdrawn his claim for TDIU and the Board has dismissed that appeal.  


ORDER

The appeal of the issue of entitlement to a TDIU is dismissed.

A rating in excess of 10 percent for limitation of flexion of the right knee is denied.

A separate 10 percent rating for right knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

In May 2011 the Board remanded the Veteran's claim to provide the Veteran with an addendum opinion addressing the etiology of his currently diagnosed back disability.  Specifically, the Board requested that the examiner "clarify whether it is at least as likely as not that the Veteran's back disability is related to, or had its onset, during service, or was caused, at least in part, or was aggravated, at least in part, by the Veteran's service-connected right knee disability."

The Board notes that additional remand directives were provided regarding the Veteran's claim of entitlement to a TDIU, but as the Veteran has withdrawn that claim, the issue of compliance with those directives is moot.

Pursuant to the Board's remand directives, in August 2011, a VA examiner provided an addendum opinion.  However, the Board finds that the proffered medical opinion is insufficient.  The examiner opined that the Veteran's back disability was less likely than not proximately due to or the result of the Veteran's service-connected condition.  His rationale was: "The effects of his service-connected left knee disability was treated and made progress in his [sic]. . . gait was good without affecting his low back."  The examiner referred to treatment notes of Dr. A. dated in November 2007 and December 2007 that state that the Veteran was no longer dependent on crutches.  This opinion is flawed in many ways, but the most serious inadequacy is the fact that the subject of the examiner's opinion is a "service-connected left knee disability," which does not exist.  Moreover, the treatment notes referenced deal with the left knee and the Veteran's recovery from left knee injuries after a 2007 motor vehicle accident.  These treatment notes have nothing to do with the Veteran's right knee.  This opinion fails to comply with the Board's remand directives and is therefore inadequate.

Therefore, the Board finds that the claim must be remanded to ensure that a sufficient VA medical opinion is obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, 11 Vet. App. at 271 (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).

Finally, the most recent VA treatment records in the claims file are dated July 2010, and the most recent private treatment records are dated April 2010.  The Veteran may have received additional treatment in the intervening time.  Therefore, on remand, any VA treatment records relevant to low back disability dated from August 2010 to the present from the Boston VA Medical Center (VAMC) should be obtained for consideration in his appeal.  Similarly, any private treatment records from Dr. A. relevant to low back disability dated from April 2010 to the present time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any VA treatment records from the Boston VAMC dated from July 2010 to the present that are relevant to low back disability.  Obtain any treatment records from Dr. A. dated from April 2010 to the present that are relevant to low back disability.  

2.  The RO/AMC should notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed, of his in-service and post-service low back symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  Next, the RO/AMC should send the Veteran's claims folder to the examiner who conducted the November 2010 VA examinations of the Veteran's spine and joints, or if that examiner is no longer available, a suitable replacement, to request that he prepare an addendum to his report.  To the extent possible, the Board requests that the examiner be distinct from the 2011 VA examiner.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished.  The claims files should be made available to and reviewed by the examiner.  

The examiner is requested to clarify whether it is at least as likely as not that the Veteran's low back disability:

a)  is related to, or had its onset, during service, or

b)  was caused, at least in part, by the Veteran's service-connected right knee disability, or 

c)  was aggravated, at least in part, by the Veteran's service-connected right knee disability?

A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

4.  Thereafter, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

Thereafter, the case should be returned to the Board, if in order.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


